MOSCOWITZ, District Judge.
This is a motion for the following relief: “For an order granting leave to Glens Falls Insurance Company, Standard Marine Insurance Company, Sea Insurance Company and others, as set forth in Article Fifth of the petition annexed hereto, to intervene for their own interests in the above-entitled cause with the same force and effect as if they had been original libellants in the suit of United States of America, as owner of motor vessel Potter, and as bailee of the cargo laden thereon, against steamship William F. Humphrey, which is one of the suits in the above-entitled consolidated cause.”
The underwriters seek to intervene herein after the final decree for the purpose of prosecuting an appeal from the decision of this Court.
The cargo owner’s rights are fully protected through the trial and final decree by the shipowner as bailee.
It appeared upon the argument of this motion that the Government will take an appeal. If that be so, the respondent should not be put' to the burden of answering briefs of two parties appellant. See The Beaconsfield, 158 U.S. 303, 15 S.Ct. 860, 39 L.Ed. 993.
The power exists to permit the underwriters to intervene but ho good cause is shown in view of .the fact that the Government intends to appeal. If it develops that no appeal is to be taken by the Government, this application may. be renewed.
Motion denied.
On Reargument
. This is a motion made by Glens Falls Insurance Company and others, for reargument of the motion heretofore denied.
It appears that the Government has not taken an appeal and that no recommendation has yet been made by Government counsel in New York to the Department of Justice in Washington that an appeal be taken.
It appearing doubtful that the Government will appeal, the petition to intervene will be granted, otherwise the rights of the intervenors will be lost.
Motion granted.